Citation Nr: 1644341	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  13-26 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected chronic renal failure with hypertension and/or status-post arthroscopic repair left knee chondromalacia patella with meniscal tear (left knee disability).

3.  Entitlement to service connection for headaches, to include as secondary to service-connected chronic renal failure with hypertension and/or left knee disability.

4.  Entitlement to an evaluation higher than 30 percent on and after March 30, 2011 for service-connected major depressive disorder.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1996 until October 1996.  This case comes to the Board of Veterans' Appeals (Board) on appeal from November 2011 and March 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In July 2016, the Veteran presented hearing testimony before the undersigned Veterans Law Judge.  A transcript of that proceeding has been associated with the electronic claims file.  

This case was processed using the Virtual Benefit Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains additional VA treatment records and documents that are duplicative of those in VBMS, or not relevant to the issues on appeal.  

The issues of entitlement to an increased evaluation for major depressive disorder, and entitlement to service connection for a low back disorder and headaches, to include as secondary to service-connected chronic renal disease with hypertension and/or left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An April 2006 rating decision denied entitlement to service connection for low back pain.  The Veteran did not appeal, and did not submit new and material evidence within one year.

2.  The evidence associated with the file after the April 2006 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disorder.

3.  The preponderance of the evidence indicates that the Veteran is unemployable due to service-connected major depressive disorder and left knee disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a low back disorder, to include as secondary to service connected chronic renal failure with hypertension and/or left knee disability.

2.  The criteria for a TDIU are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103 , 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  In light of the Board's favorable decisions, however, any deficiencies in VA's duties to notify and assist the Veteran with his claims decided herein are moot.

New and Material Evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2015).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2015).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  

To establish service connection, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection is also warranted for a disease or injury caused or aggravated by a service-connected condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In December 2005 the Veteran filed a claim of entitlement to service connection for low back pain, to include as secondary to service-connected left knee disorder.  That claim was denied in an April 2006 rating decision.  The Veteran submitted another claim based on the same theory of entitlement in March 2010, which was denied in the March 2012 rating decision on appeal.  At the July 2016 hearing, the Veteran asserted that his chronic low back pain was secondary to his chronic renal failure with hypertension.  A claim based on a new theory of entitlement is not a new claim, but constitutes an application to reopen the previously denied claim.  Ashford v. Brown, 10 Vet. App. 120 (1997).  Thus, the Veteran is still required to submit new and material evidence as to this theory of entitlement.

In an April 2006 rating decision, the RO denied service connection for low back pain as there was no evidence of a current back disorder.  The Veteran did not appeal that decision nor submit new and material evidence within one year.  Although an April 2006 VA x-ray report was submitted, it noted there was normal radiograph of the lumbosacral spine - this is not material to the issue.  The rating decision is thus final based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.

Evidence of record at the time of the April 2006 decision included the Veteran's service treatment records that were silent for any complaints or treatment related to the back; VA treatment records from 2004 through 2006 showing treatment for chronic low back pain; and the Veteran's testimony that his lower back pain was due to his left knee disorder.  

Evidence submitted after the 2006 decision includes VA treatment records significant for October 2006 assessment of back strain, an August 2008 assessment of back strain likely due to the Veteran's wrong mechanics of walking, and October 2009 complaints of flank pain with MRI results significant for early renal stone formation.  Also newly submitted was March 2012 VA examination report noting a radiographic impression of lumbar disc disease with anterior osteophyte formation of the L3-5, yet also reporting that the Veteran had no lumbar spine disorder.  VA x-rays taken in November 2013 were significant for mild osteoarthritis of the lower lumbar spine.  Finally, the additional evidence included the Veteran's 2016 Board hearing testimony that his chronic low back pain is due to his chronic renal failure.  

The Board finds that new and material evidence has been presented.  The evidence, including the VA treatment records and hearing testimony, is new because it was not previously submitted to VA.  The evidence is material because it relates to unestablished facts necessary to establish the claim - evidence of a current back disorder and a suggestion that the disorder may be etiologically related to a service-connected disability.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claim is reopened.

TDIU

A TDIU may be assigned when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that: if the veteran has only one such disability, the disability must be rated at 60 percent or more, or, if the veteran has two or more disabilities, at least one disability is rated at 40 percent or more and additional disabilities bring the veteran's combined disability rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).  

In this case, the Veteran's combined disability ratings meet the schedular criteria for TDIU.  The Veteran is service-connected for chronic renal disease with hypertension, major depressive disorder, a left knee disability, tinnitus, and left knee scars.  The relevant issue is whether the Veteran is able to secure or follow a substantially gainful occupation as a result of service-connected disabilities.

At the 2016 Board hearing, the Veteran reported that he had a high school education.  He had taken a tech course in communications, but was unable to get employment in that field.  He was told he was unable to work in corrections due to his mental health disability.  

The Veteran submitted an April 2007 letter from the North Carolina Department of Corrections in which the personnel assistant informed the Veteran that he did not meet the physical qualifications for employment and no reasonable accommodations could be made.

The Veteran is in receipt of Social Security Administration disability benefits for his service connected major depressive disorder and left knee disability.  Specifically, SSA noted that an October 2008 mental assessment indicated that the Veteran could not meet the mental demands for even unskilled work.  

In a December 2015 private mental health record, the Veteran's treating psychiatrist reported that the Veteran was totally occupationally impaired due to gross impairment in thought processes and communication.  The psychiatrist stated that the primary diagnosis responsible for the Veteran's unemployability was major depressive disorder.  

In a January 2016 statement, the Veteran reported that he was also unemployable due to his worsening mental health. 

The foregoing evidence establishes that the Veteran is unemployable as a result of his service-connected major depressive disorder and left knee disorder.  The Veteran is currently unemployed, has been unable to secure employment due to physical limitations of the left knee, his private psychiatrist opined that he was totally occupationally impaired, and SSA reached the same conclusion.  There is nothing in the record to indicate that the Veteran is otherwise employable.  Thus, entitlement to a TDIU based on the Veteran's service-connected disabilities is granted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2015).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a lower back disorder, to include as secondary to service-connected chronic renal failure with hypertension and/or left knee disorder

Entitlement to TDIU is granted.


REMAND

Regarding the Veteran's remaining claims, remand is required to secure additional VA examinations and opinions addressing the severity of the Veteran's service-connected major depressive disorder; and the nature and etiology of the Veteran's claimed lower back disorder and headaches.

First, remand is required regarding the claim for an increased evaluation for major depressive disorder to obtain a current VA examination.  VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  At the July 2016 Travel Board hearing, the Veteran testified that his major depressive disorder had worsened in severity since he was last examined in March 2012, over 4 years prior.  Thus, a remand for a new VA examination is necessary. 

Second, remand for a secondary opinion is required regarding the claims for service connection for headaches and a low back disorder.  A medical opinion should address the appropriate theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  During the pendency of this appeal, the Veteran was awarded service-connection for chronic renal failure with hypertension.  The Veteran had originally claimed that his headaches and low back disorder were etiologically related to his service-connected left knee disability.  At the July 2016 Board hearing, the Veteran reported that his headaches and lower back condition were also secondary to his service-connected chronic renal disease with hypertension.  He also reported that his treatment providers had indicated a nexus between his back pain and headaches and his chronic renal failure with hypertension.  A November 2016 examination addressed this issue regarding the low back but merely found the conditions were not "associated."  This does not directly address the question of whether the disorders are caused or aggravated by the chronic renal failure, and furthermore, no such examination has been conducted regarding the headaches.  In addition, the March 2012 VA examiner found no diagnoses pertaining to the low back.  As the Veteran has since been diagnosed with osteoarthritis of the lumbar spine, on remand it is also necessary to secure a new opinion as to whether the Veteran's currently diagnosed back disorder is etiologically related to his service-connected left knee disorder.

Remand is also required to allow AOJ consideration of additional VA treatment records obtained by VA following the June 2013 statement of the case.

Lastly, on remand efforts should be made to identify and obtain any outstanding and relevant VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  If, after making reasonable efforts to obtain named records they are not able to be secured, provide the Veteran with the required notice and opportunity to respond.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the current severity of his service-connected major depressive disorder.  The entire claims file must be made available to and be reviewed by the examiner.  The examiner must utilize the appropriate Disability Benefits Questionnaire.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate VA examination to determine the etiology of the Veteran's headaches.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner is requested to provide the following opinion:  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's claimed headaches are caused or aggravated by his service-connected chronic renal failure with hypertension?  In forming this opinion, the examiner must consider and address the following:  1) the March 2012 VA headache examination report; 2) a July 2012 VA neurology consultation report; and 3) the June 2016 VA kidney conditions examination.

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate VA examination to determine the etiology of the Veteran's low back disorder.   The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner is requested to provide the following opinions:  

a)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's claimed low back disorder was caused or aggravated by his service-connected chronic renal failure with hypertension?  In forming this opinion, the examiner must consider and address the following:  1) the March 2012 VA back examination report; 2) December 2013 lumbar spine x-ray results; 3) the June 2016 VA kidney conditions examination; and 4) the November 2016 VA back examination.

b)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's low back disorder was caused or aggravated by his service-connected left knee disorder?  In forming this opinion, the examiner must address the following:  1) August 2008 VA treatment records diagnosing back strain likely due to the wrong mechanics of walking; and 2) December 2013 lumbar spine x-ray results.

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  The supplemental statement of the case must address all evidence received after the June 2013 statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


